           21-03009-hcm
El Paso County                Doc#1-28
               - County Court at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                      FiledTab  25 Pg4:18
                                                                                            6/25/2020  1 PM
                                                         of 2                                Norma Favela Barceleau
                                                                                                             District Clerk
                                                                                                          El Paso County
                                                                                                          2020DCV0914


                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC                           §      IN THE DISTRICT COURT
            SUHAIL BAWA AND SALEEM MAKANI,                        §
                                                                  §
                    Plaintiffs,                                   §
            v.                                                    §      COUNTY COURT AT LAW #6
                                                                  §
            THE GATEWAY VENTURES, LLC                             §
            PDG PRESTIGE, INC., MICHAEL                           §
            DIXSON, SURESH KUMAR, AND                             §
            BANKIM BHATT,                                         §
                                                                  §
                    Defendants.                                   §      EL PASO COUNTY, TEXAS


                                                 NOTICE OF HEARING

                    Defendant Bankim Bhatt’s Rule 91(a) Motion to Dismiss under Texas Rule of Civil

            Procedure are hereby set for hearing on Tuesday, July 14, 2020 at 10:30 a.m. in the County Court

            at Law No. 6. The hearing will be conducted by ZOOM. The Court will provide Zoom link.

                 1. The time announcement. 1 hour

                 2. Telephone numbers for all attorneys or self-represented litigants:

                    Attorney for Defendant, Bankim Bhatt, Jeff Lucky (915) 832-7234;

                    Attorney for Plaintiffs, Eric Wood (214) 327-5000;

                    Attorney for Defendants, The Gateway Ventures, LLC, PDG Prestige, Inc., and Michael

                    Dixson, Chantel Crews (915) 845-5300;

                    Attorney for Defendant, Suresh Kumar, Harrel Davis III (915) 545-1133

                    Email addresses for all attorneys and litigants:

                    jray@raylaw.com
                    jlucky@raylaw.com
                    eric@brownfoxlaw.com
                    vpena@eplawyers.com
                    martyprice@martyprice.com
21-03009-hcm Doc#1-28 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 25 Pg 2
                                      of 2



        hdavis@eplawyers.com
        ccrews@acaciapark.com


    3. Whether the party is ready or not. Defendant is ready.

    4. Whether an interpreter is required. None.

    5. The number of witnesses to be called. None.

    6. The total number of participants in the call. Two or three persons will participate in the
       hearing.

    7. Whether a record is required. A record is required.


                                                        Respectfully submitted,

                                                        RAY | PENA | McCHRISTIAN, P.C.
                                                        5822 Cromo Dr.
                                                        El Paso, Texas 79922
                                                        (817) 832 7200- Phone
                                                        (817) 832-7333- Fax
                                                        jray@raylaw.com
                                                        jlucky@raylaw.com

 June 25, 2020                                  By:     /s/ Jeffrey T. Lucky
                                                        JEFF RAY
                                                        State Bar No. 16604400
                                                        JEFFREY THOMAS LUCKY
                                                        State Bar No. 12667350

                                                        Attorneys for Defendant Bakim
                                                        Bhatt, M.DS.


                                  CERTIFICATE OF SERVICE

         In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on June 25, 2020,
 a true and correct copy of the foregoing document is served on the party(ies) or attorney(s) of
 record electronically pursuant to Texas Rule of Civil Procedure 21a (a)(1), or if the email address
 of the party or attorney is not on file with the electronic filing manager then service is accomplished
 pursuant to Texas Rule of Civil Procedure 21a (a)(2).

                                                        /s/ Jeffrey T. Lucky
                                                        JEFFREY THOMAS LUCKY
